DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Final rejection on the merits of this application. Claims 25-42, 44, and 56 are rejected and remain pending, as discussed below.

Response to Arguments
Applicant’s amendments to the Specification are acknowledged. The objections to the Specification are hereby withdrawn.
Applicant has noted in Remarks, page 1, that Claim 28 has been amended to overcome the objection to the Claim, however, the amendment is not present in the Claims filed 08/22/2022. Therefore, the objections to the Claims remain.
Applicant’s arguments and amendments to the Claims regarding the 35 U.S.C. 101 rejections have been fully considered but are not persuasive. See rejections below for detailed discussion.
Applicant’s arguments with respect to the rejections of claims 25-42, 44, and 56 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further limiting amendments made to the claims, changing the scope of the claimed invention.
Claim Objections
Claims 28 is objected to because of the following informalities: “wherein the current travelling state including at least one of…” should be amended to “wherein the current travelling state includes at least one of…” or similar.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 25-42, and 44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1
	Claim 25 is directed to a navigation service system (i.e., a machine). Therefore, Claim 25 is within at least one of the four statutory categories.
	Claim 35 is directed to a method for navigation service (i.e., a process). Therefore, Claim 35 is within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I
	Independent Claim 25 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 25 recites:
A navigation service system for determining and presenting navigation paths and navigation broadcast information, comprising: 
a storage device to store a set of instructions; 
and a processor, communicatively coupled to the storage device, to execute the set of instructions to: 
obtain, from a terminal device, a start location and a destination of a navigation request; 
determine, based on the start location and the destination, a navigation path; 
determine, based on the navigation path, at least one broadcast point and navigation broadcast information associated with each of the at least one broadcast point, the navigation broadcast information including a broadcast attribute, and the broadcast attribute referring to a predetermined timing setting of the navigation broadcast information associated with the at least one broadcast point within a valid broadcast distance; 
and transmit the navigation path and the navigation broadcast information to the terminal device to cause the terminal device to display the navigation path and present the navigation broadcast information.
	The examiner submits that the foregoing bolded limitations constitute a “mental process”. For example, “determine… a navigation path…” in the context of this claim encompasses a person looking at collected data and making a simple evaluation. Additionally, “determine… at least one broadcast point and navigation broadcast information…” in the context of this claim encompasses a person looking at determined data and making simple evaluations. The limitations of “the navigation broadcast information including…” and “the broadcast attribute referring…” merely elaborate on the abstract idea.
101 Analysis – Step 2A, Prong II
	In the present case, the additional limitations beyond the above-noted abstract idea are as follows (wherein the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A navigation service system for determining and presenting navigation paths and navigation broadcast information, comprising: 
a storage device to store a set of instructions; 
and a processor, communicatively coupled to the storage device, to execute the set of instructions to: 
obtain, from a terminal device, a start location and a destination of a navigation request; 
determine, based on the start location and the destination, a navigation path; 
determine, based on the navigation path, at least one broadcast point and navigation broadcast information associated with each of the at least one broadcast point, the navigation broadcast information including a broadcast attribute, and the broadcast attribute referring to a predetermined timing setting of the navigation broadcast information associated with the at least one broadcast point within a valid broadcast distance; 
and transmit the navigation path and the navigation broadcast information to the terminal device to cause the terminal device to display the navigation path and present the navigation broadcast information.
	For the following reasons, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
	Regarding the additional limitations of “obtain…”, “transmit…”, “display…”, and “present…”, the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (storage device and processor) to perform the process. In particular, the obtaining step from the terminal device is recited at a high level of generality (i.e. as a general means of gathering route information for use in the determining step), and amounts to no more than mere data gathering, which is a form of insignificant extra-solution activity. The transmitting, displaying, and presenting steps on the terminal device are also recited at a high level of generality (i.e. as a general means of displaying the broadcast evaluation result from the determining steps), and amounts to no more than mere post-solution outputting and displaying, which is a form of insignificant extra-solution activity. Lastly, the storage device, processor, and terminal device merely describe how to generally “apply” the otherwise mental judgments in a generic or general purpose navigation environment. The navigation service system is recited at a high level of generality and merely automates the determining steps.
	Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitations as an ordered combination or as a whole, the limitations add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitations do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B
	Regarding Step 2B of the 2019 PEG, representative independent Claim 25 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and storage device to perform the determining steps amounts to nothing more than applying the exception using generic computer components. Generally applying an exception using generic computer components cannot provide an inventive concept. And as discussed above, regarding the additional limitations of obtaining, transmitting, displaying, and presenting, the examiner submits that these limitations are insignificant extra-solution activity.
	Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, and conventional activity in the field. The additional limitations of obtaining is a well-understood, routine, and conventional activities because the disclosure does not provide any indication that the terminal device, processor, and storage device are anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The additional limitations of transmitting, displaying, and presenting are well-understood, routine, and conventional activities because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function. Hence, the claim is not patent eligible.
	Dependent Claims 26-34 do not recite any further limitations that cause the claims to be patent eligible. Rather, the limitations of the dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine, and conventional additional elements that do not integrate the judicial exception into a practical application.
Claims 26-34 depend from Claim 25 and include the additional limitations of placing distance reminder information or velocity reminder information (Claim 27), determining based on positioning information (Claim 29), determining reference information (Claim 30), determining the at least one broadcast point and the navigation broadcast information (Claim 30), providing navigation broadcast service (Claim 33), obtaining at least one recommendation (Claim 34), and transmitting the recommendation (Claim 34). Thus, the claims are directed to a statutory category. The additional limitations of determining, determining, and determining recite an subtract idea which is directed to a mental process. The additional limitations of placing, providing, obtaining, and transmitting are recited as insignificant extra solution activity, as they are no more than mere necessary data gathering and outputting needed to perform the abstract idea. Accordingly, these additional limitations do not integrate the abstract idea into a practical application as they do not provide any meaningful limitations on practicing the abstract idea. 
Therefore, Claims 25-34 are patent ineligible under 35 U.S.C. §101.
Independent Claim 35 is analogous to Claim 25 and only includes the additional elements of a computing device, communication platform, and network to perform the judicial exception. Generally applying an exception using generic computer components cannot provide an inventive concept. Therefore, these limitations do not integrate the abstract idea into a practical application.
Dependent Claims 36-42 and 44 do not provide any additional elements beyond what was previously discussed in Claims 25-36. Accordingly, these dependent claims do not integrate the abstract idea into a practical application as they do not provide any meaningful limitations on practicing the abstract idea.
Therefore, Claims 36-42 and 44 are patent ineligible under 35 U.S.C. §101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25-33, 35-42, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over US 20030229444 A1, filed 06/03/2003, hereinafter “Bullock”, in view of US 20120022777 A1, filed 07/20/2010, hereinafter “James”, and US 20030191580 A1, filed 04/07/2003, hereinafter “Endo”.

Regarding Claim 25, Bullock teaches:
A navigation service system for determining and presenting navigation paths and navigation broadcast information, comprising: (see at least figure 2, service center 24, and see at least [0031]-[0033], wherein service center 24 determines and presents navigation routes and points for broadcast)
a storage device to store a set of instructions; (see at least figure 2, databases/storage devices 50, 54, and 48, and see at least figure 4A, instructions for the service center 204-216)
and a processor, communicatively coupled to the storage device, to execute the set of instructions to: (see at least figure 2, computer 44 of service center 24)
obtain, from a terminal device, a start location and a destination of a navigation request; (see at least [0062] and figure 4A, steps 202-204, wherein service center 24 obtains a starting point and a destination point of a navigation request from navigation unit 22 (terminal device))
determine, based on the start location and the destination, a navigation path; (see at least [0062] and figure 4A, step 206, wherein a route, or navigation path, is selected, or determined, based on the start location and destination)
determine, based on the navigation path, at least one broadcast point and navigation broadcast information associated with each of the at least one broadcast point; (see at least [0062]-[0066], figure 3, and figure 4A, steps 210-212, wherein broadcast points (instruction points, warning points) are determined for the maneuvers present in the navigation path, and additional navigation data (navigation broadcast information) is generated for each broadcast point)
the navigation broadcast information including a broadcast attribute, (see at least [0063]-[0066], wherein data for each broadcast point is determined, including attributes such as coordinates, message content, type of broadcast point, sequence number, etc.)
the at least one broadcast point within a valid broadcast distance; (see at least [0033], wherein, for each broadcast point, the broadcast information is presented when the terminal device is within a predetermined radius, or valid broadcast distance, of the coordinates of the broadcast point)
and transmit the navigation broadcast information to the terminal device to cause the terminal device to present the navigation broadcast information. (see at least [0067] and figures 4A, steps 216-218, wherein the broadcast points and navigation broadcast information for each broadcast point is transmitted to navigation unit 22 (terminal device), and see at least [0033], wherein navigation unit 22 uses the transmitted information to provide navigation service to a user of the device. Additionally, see at least [0043] and figure 3, wherein the set of broadcast points encompasses the entirety of the navigation path, from the start to the destination)
Bullock remains silent on:
and the broadcast attribute referring to a predetermined timing setting of the navigation broadcast information associated with the at least one broadcast point within a valid broadcast distance; 
transmit the navigation path to display the navigation path
James teaches:
and the broadcast attribute referring to a predetermined timing setting of the navigation broadcast information associated with the at least one broadcast point within a valid broadcast distance; (see at least [0022] and [0029] and figure 5, active region 50 which represents a distance from the POI (broadcast point) where it is valid to output broadcast information, or a valid broadcast distance, and see at least [0031] and figure 5, wherein the broadcast information is set to be timed at either 58 or 59, representing the beginning or the end within the valid broadcast distance 50, and see at least [0016], wherein the time is part of the broadcast information determined for each POI (broadcast point))
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Bullock with James’ technique of the broadcast attribute referring to a predetermined timing setting of the navigation broadcast information associated with the at least one broadcast point within a valid broadcast distance. It would have been obvious to modify because doing so enables prioritization and scheduling of navigation announcements that avoids users missing navigational instructions due to overlapping outputs, as recognized by James (see at least [0003]-[0004]).
Endo teaches:
transmit the navigation path to display the navigation path (see at least [0100]-[0101] and figure 17, wherein the navigation path is transmitted to the terminal device to display the navigation path)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify of Bullock and James with Endo’s technique of transmitting and displaying the navigation path. It would have been obvious to modify because doing so enables a terminal device to provide navigation services that don’t require significant data transfer, with an enhancement in operability, and provided in a way that is easy for navigation service users to understand, as recognized by Endo (see at least [0007]-[0009]).

Regarding Claim 26, Bullock, James, and Endo in combination teach all of the limitations of Claim 25 as discussed above, and Bullock additionally teaches:
The navigation service system of claim 25, wherein the navigation broadcast information comprises at least one placeholder to be replaced by reminder information. (see at least [0020] and [0045], wherein the navigation broadcast information comprises token numbers, which are placeholders for the reminder information regarding maneuvers to be taken by the vehicle)

Regarding Claim 27, Bullock, James, and Endo in combination teach all of the limitations of Claim 26 as discussed above, and Bullock additionally teaches:
The navigation service system of claim 26, wherein the navigation broadcast service is provided by placing distance reminder information or velocity reminder information in the at least one placeholder based on a current travelling state of the subject. (see at least [0051], wherein the navigation broadcast service is provided by replacing the token numbers, or placeholders, with distance reminder information (“Prepare to turn right in {500 meters}”), based on the user approaching the broadcast point, or the current travelling state of the user)

Regarding Claim 28, Bullock, James, and Endo in combination teach all of the limitations of Claim 27 as discussed above, and Bullock additionally teaches:
The navigation service system of claim 27, wherein the current travelling state including at least one of a current location of the subject or a current velocity of the subject. (see at least [0078], wherein the current travelling state of the subject is determined based on the current location of the subject)

Regarding Claim 29, Bullock, James, and Endo in combination teach all of the limitations of Claim 27 as discussed above, and Bullock additionally teaches:
The navigation service system of claim 27, wherein the current travelling state of the subject is determined based on positioning information. (see at least [0035], wherein the current location of the vehicle used to determine the current travelling state of the vehicle is determined based on GPS positioning)

Regarding Claim 30, Bullock, James, and Endo in combination teach all of the limitations of Claim 27 as discussed above, and Bullock additionally teaches:
The navigation service system of claim 25, wherein the navigation path comprises a sequence of road sections, (see at least [0043] and figure 3, wherein the navigation path comprises a sequence of road sections separated by maneuver points)
and to determine, based on the navigation path, the at least one broadcast point and the navigation broadcast information associated with each of the at least one broadcast point, the processor is to: 
determine reference information associated with the sequence of road sections, (see at least [0049], wherein reference information comprising the speed classes associated with each road section in the sequence is determined)
and determine the at least one broadcast point and the navigation broadcast information associated with each of the at least one broadcast point based on the reference information. (see at least [0049], wherein the reference information is used to determine the warning points (broadcast points) and the outputted reminder information, or navigation broadcast information)
Bullock remains silent on:
the reference information including at least one of an angle between any two adjacent road sections, a road line type, or a lane change; 
Endo teaches:
the reference information including at least one of an angle between any two adjacent road sections, a road line type, or a lane change; (see at least [0062], wherein the guiding points (broadcast points) are determined based on reference information, and see at least Claim 18, wherein the guiding points are determined based on reference information comprising road type (road line type) and the angle between the road segment being entered and the road segment being left during a maneuver (angle between any two adjacent road sections))
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Bullock, James, and Endo with Endo’s technique of using reference information including an angle between any two adjacent road sections or a road line type to determine the broadcast points. It would have been obvious to modify because doing so enables a terminal device to provide navigation services that don’t require significant data transfer, with an enhancement in operability, and provided in a way that is easy for navigation service users to understand, as recognized by Endo (see at least [0007]-[0009]).

Regarding Claim 31, Bullock, James, and Endo in combination teach all of the limitations of Claim 25 as discussed above, and Bullock additionally teaches:
The navigation service system of claim 25, wherein the navigation broadcast information comprises the valid broadcast distance (see at least [0033], wherein, for each broadcast point, the broadcast information is presented when the terminal device is within a predetermined radius, or valid broadcast distance, of the coordinates of the broadcast point, and see at least [0020], wherein the coordinates and radius, which together form the valid broadcast distance, are part of the data associated with each point)

Regarding Claim 32, Bullock, James, and Endo in combination teach all of the limitations of Claim 25 as discussed above, and Bullock additionally teaches:
The navigation service system of claim 25, wherein the at least one broadcast point comprises an intersection, a turning point, an on-ramp point, or an off-ramp point. (see at least [0044], wherein the broadcast point represents points along the route where a maneuver must be taken by the user to properly progress along the route, and see at least [0046], wherein the maneuver includes exiting a roundabout or expressway (off-ramp point), and see at least [0051], wherein the maneuver includes turning right or left (turning point), and see at least [0057], wherein the maneuver points include intersections)

Regarding Claim 33, Bullock, James, and Endo in combination teach all of the limitations of Claim 25 as discussed above, and Bullock additionally teaches:
The navigation service system of claim 25, wherein the navigation broadcast service is provided in at least one of a voice broadcast mode or a text broadcast mode. (see at least [0048], wherein the broadcast is outputted to a user of the terminal device in either voice or text form)

Regarding Claim 35, Bullock teaches:
A navigation service method for determining and presenting navigation paths and navigation broadcast information implemented on a computing device having at least one processor, at least one storage medium, and a communication platform connected to a network, (see at least figure 2, computer 44 of service center 24, and see at least figure 2, databases/storage devices 50, 54, and 48, and see at least figure 4A, instructions for the service center 204-216, and see at least [0042], communication platform 52 within service center 24 connected to network 34)
the method comprising: (see at least figures 4A-4B)
obtaining, from a terminal device, a start location and a destination of a navigation request; (see at least [0062] and figure 4A, steps 202-204, wherein service center 24 obtains a starting point and a destination point of a navigation request from navigation unit 22 (terminal device))
determining, based on the start location and the destination, a navigation path; (see at least [0062] and figure 4A, step 206, wherein a route, or navigation path, is selected, or determined, based on the start location and destination)
determining, based on the navigation path, at least one broadcast point and navigation broadcast information associated with each of the at least one broadcast point; (see at least [0063]-[0064], figure 3, and figure 4A, steps 210-212, wherein broadcast points (instruction points, where navigation instructions are broadcast, and warning points, which are warnings of upcoming navigation instructions) are determined for the maneuvers present in the navigation path, and additional navigation data (navigation broadcast information) is generated for each broadcast point)
the navigation broadcast information including a broadcast attribute, (see at least [0063]-[0066], wherein data for each broadcast point is determined, including attributes such as coordinates, message content, type of broadcast point, sequence number, etc.)
the at least one broadcast point within a valid broadcast distance; (see at least [0033], wherein, for each broadcast point, the broadcast information is presented when the terminal device is within a predetermined radius, or valid broadcast distance, of the coordinates of the broadcast point)
and transmitting the navigation broadcast information to the terminal device to present the navigation broadcast information. (see at least [0067] and figures 4A, steps 216-218, wherein the navigation broadcast information for each broadcast point is transmitted to navigation unit 22 (terminal device), and see at least [0033], wherein navigation unit 22 uses the transmitted information to provide navigation service to a user of the device)
Bullock remains silent on:
and the broadcast attribute referring to a predetermined timing setting of the navigation broadcast information associated with the at least one broadcast point within a valid broadcast distance;
transmitting the navigation path to display the navigation path
James teaches:
and the broadcast attribute referring to a predetermined timing setting of the navigation broadcast information associated with the at least one broadcast point within a valid broadcast distance; (see at least [0022] and [0029] and figure 5, active region 50 which represents a distance from the POI (broadcast point) where it is valid to output broadcast information, or a valid broadcast distance, and see at least [0031] and figure 5, wherein the broadcast information is set to be timed at either 58 or 59, representing the beginning or the end within the valid broadcast distance 50, and see at least [0016], wherein the time is part of the broadcast information determined for each POI (broadcast point))
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Bullock with James’ technique of the broadcast attribute referring to a predetermined timing setting of the navigation broadcast information associated with the at least one broadcast point within a valid broadcast distance. It would have been obvious to modify because doing so enables prioritization and scheduling of navigation announcements that avoids users missing navigational instructions due to overlapping outputs, as recognized by James (see at least [0003]-[0004]).
Endo teaches:
transmitting the navigation path to display the navigation path (see at least [0100]-[0101] and figure 17, wherein the navigation path is transmitted to the terminal device to display the navigation path)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Bullock and James with Endo’s technique of transmitting and displaying the navigation path. It would have been obvious to modify because doing so enables a terminal device to provide navigation services that don’t require significant data transfer, with an enhancement in operability, and provided in a way that is easy for navigation service users to understand, as recognized by Endo (see at least [0007]-[0009]).

Regarding Claim 36, Bullock, James, and Endo in combination teach all of the limitations of Claim 35 as discussed above, and Bullock additionally teaches:
The navigation service method of claim 35, wherein the navigation broadcast information comprises at least one placeholder to be replaced by reminder information. (see at least [0020] and [0045], wherein the navigation broadcast information comprises token numbers, which are placeholders for the reminder information regarding maneuvers to be taken by the vehicle)

Regarding Claim 37, Bullock, James, and Endo in combination teach all of the limitations of Claim 36 as discussed above, and Bullock additionally teaches:
The navigation service method of claim 36, wherein the navigation broadcast service is provided by placing distance reminder information or velocity reminder information in the at least one placeholder based on a current travelling state of the subject. (see at least [0051], wherein the navigation broadcast service is provided by replacing the token numbers, or placeholders, with distance reminder information (“Prepare to turn right in {500 meters}”), based on the user approaching the broadcast point, or the current travelling state of the user)

Regarding Claim 38, Bullock, James, and Endo in combination teach all of the limitations of Claim 37 as discussed above, and Bullock additionally teaches:
The navigation service method of claim 37, wherein the current travelling state includes at least one of a current location of the subject or a current velocity of the subject. (see at least [0078], wherein the current travelling state of the subject is determined based on the current location of the subject)

Regarding Claim 39, Bullock, James, and Endo in combination teach all of the limitations of Claim 37 as discussed above, and Bullock additionally teaches:
The navigation service method of claim 37, wherein the current travelling state of the subject is determined based on positioning information. (see at least [0035], wherein the current location of the vehicle used to determine the current travelling state of the vehicle is determined based on GPS positioning)

Regarding Claim 40, Bullock, James, and Endo in combination teach all of the limitations of Claim 35 as discussed above, and Bullock additionally teaches:
The navigation service method of claim 35, wherein the navigation path comprises a sequence of road sections, (see at least [0043] and figure 3, wherein the navigation path comprises a sequence of road sections separated by maneuver points)
and determining, based on the navigation path, the at least one broadcast point and the navigation broadcast information associated with each of the at least one broadcast point comprises: 
determine reference information associated with the sequence of road sections, (see at least [0049], wherein reference information comprising the speed classes associated with each road section in the sequence is determined)
and determining the at least one broadcast point and the navigation broadcast information associated with each of the at least one broadcast point based on the reference information. (see at least [0049], wherein the reference information is used to determine the warning points (broadcast points) and the outputted reminder information, or navigation broadcast information)
Bullock remains silent on:
the reference information including at least one of an angle between any two adjacent road sections, a road line type, or a lane change;
Endo teaches:
the reference information including at least one of an angle between any two adjacent road sections, a road line type, or a lane change; (see at least [0062], wherein the guiding points (broadcast points) are determined based on reference information, and see at least Claim 18, wherein the guiding points are determined based on reference information comprising road type (road line type) and the angle between the road segment being entered and the road segment being left during a maneuver (angle between any two adjacent road sections))
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Bullock, James, and Endo with Endo’s technique of using reference information including an angle between any two adjacent road sections or a road line type to determine the broadcast points. It would have been obvious to modify because doing so enables a terminal device to provide navigation services that don’t require significant data transfer, with an enhancement in operability, and provided in a way that is easy for navigation service users to understand, as recognized by Endo (see at least [0007]-[0009]).

Regarding Claim 41, Bullock, James, and Endo in combination teach all of the limitations of Claim 35 as discussed above, and Bullock additionally teaches:
The navigation service method of claim 35, wherein the navigation broadcast information comprises the valid broadcast distance. (see at least [0033], wherein, for each broadcast point, the broadcast information is presented when the terminal device is within a predetermined radius, or valid broadcast distance, of the coordinates of the broadcast point, and see at least [0020], wherein the coordinates and radius, which together form the valid broadcast distance, are part of the data associated with each point)

Regarding Claim 42, Bullock, James, and Endo in combination teach all of the limitations of Claim 35 as discussed above, and Bullock additionally teaches:
The navigation service method of Claim 35, wherein the at least one broadcast point comprises an intersection, a turning point, an on-ramp point, or an off-ramp point. (see at least [0044], wherein the broadcast point represents points along the route where a maneuver must be taken by the user to properly progress along the route, and see at least [0046], wherein the maneuver includes exiting a roundabout or expressway (off-ramp point), and see at least [0051], wherein the maneuver includes turning right or left (turning point), and see at least [0057], wherein the maneuver points include intersections)

Regarding Claim 56, Bullock teaches:
A navigation service method implemented on a computing device including at least one processor, at least one storage medium, and a communication platform connected to a network, (see at least [0074] figure 5, navigation unit 22 comprising a microcomputer (processor), a memory (storage medium), and a wireless communication device (communication platform) connected to a network)
the method comprising: (see at least figures 4A-4B)
obtaining, from a terminal device,  a start location and a destination of a navigation request; (see at least [0076], wherein the computing device obtains a start location and a destination point of a navigation request via voice input)
transmitting the start location and the destination to a server; (see at least [0062] and figure 4A, step 202, wherein the start location and the destination are transmitted to the server of the service center)
obtaining at least one broadcast point and navigation broadcast information associated with each of the at least one broadcast point, (see at least [0067], wherein broadcast points and their associated navigation broadcast information are received by the computing device)
wherein at least one broadcast point and navigation broadcast information associated with each of the at least one broadcast point are determined based on a navigation path determined based on the start location and the destination; (see at least [0063]-[0064], figure 3, and figure 4A, steps 210-212, wherein broadcast points (instruction points, where navigation instructions are broadcast, and warning points, which are warnings of upcoming navigation instructions) are determined for the maneuvers present in the navigation path, and additional navigation data (navigation broadcast information) is generated for each broadcast point)
the navigation broadcast information including a broadcast attribute, (see at least [0063]-[0066], wherein data for each broadcast point is determined, including attributes such as coordinates, message content, type of broadcast point, sequence number, etc.)
the navigation broadcast information associated with the at least one broadcast point within a valid broadcast distance; (see at least [0033], wherein, for each broadcast point, the broadcast information is presented when the terminal device is within a predetermined radius, or valid broadcast distance, of the coordinates of the broadcast point)
transmitting the navigation broadcast information to the terminal device to cause the terminal device to present the navigation broadcast information. (see at least [0067] and figures 4A, steps 216-218, wherein the navigation broadcast information for each broadcast point is transmitted to navigation unit 22 (terminal device), and see at least [0033], wherein navigation unit 22 uses the transmitted information to provide navigation service to a user of the device)
Bullock remains silent on:
and the broadcast attribute referring to a predetermined timing setting of the navigation broadcast information associated with the at least one broadcast point within a valid broadcast distance;
transmitting the navigation path to display the navigation path
James teaches:
and the broadcast attribute referring to a predetermined timing setting of the navigation broadcast information associated with the at least one broadcast point within a valid broadcast distance; (see at least [0022] and [0029] and figure 5, active region 50 which represents a distance from the POI (broadcast point) where it is valid to output broadcast information, or a valid broadcast distance, and see at least [0031] and figure 5, wherein the broadcast information is set to be timed at either 58 or 59, representing the beginning or the end within the valid broadcast distance 50, and see at least [0016], wherein the time is part of the broadcast information determined for each POI (broadcast point))
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Bullock with James’ technique of the broadcast attribute referring to a predetermined timing setting of the navigation broadcast information associated with the at least one broadcast point within a valid broadcast distance. It would have been obvious to modify because doing so enables prioritization and scheduling of navigation announcements that avoids users missing navigational instructions due to overlapping outputs, as recognized by James (see at least [0003]-[0004]).
Endo teaches:
transmitting the navigation path to display the navigation path (see at least [0100]-[0101] and figure 17, wherein the navigation path is transmitted to the terminal device to display the navigation path)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Bullock and James with Endo’s technique of transmitting and displaying the navigation path. It would have been obvious to modify because doing so enables a terminal device to provide navigation services that don’t require significant data transfer, with an enhancement in operability, and provided in a way that is easy for navigation service users to understand, as recognized by Endo (see at least [0007]-[0009]).

Claims 34 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Bullock, James, and Endo in view of US 20170370736 A1, filed 12/28/2015, hereinafter “Singh”.

Regarding Claim 34, Bullock, James, and Endo in combination teach all of the limitations of Claim 25 as discussed above, and Bullock remains silent on:
The navigation service system of claim 25, wherein the processor is further to: 
obtain at least one recommendation based on the navigation path, 
the at least one recommendation including at least one of a gas station recommendation, a vehicle maintenance recommendation, or a personalized recommendation; 
and transmit the recommendation to the terminal device during providing the navigation broadcast service for the subject.
Singh teaches:
obtain at least one recommendation based on the navigation path, (see at least [0027] and figure 1, wherein the system provides an enhanced navigation path based on the original navigation route a user is on, and see at least [0062], wherein the enhancements include recommendations by the navigation service)
the at least one recommendation including at least one of a gas station recommendation, a vehicle maintenance recommendation, or a personalized recommendation; (see at least [0062], wherein the recommendations include that the user stop for gas (gas station recommendation), that the user head to a local mechanic based on a flat-tire indication (vehicle maintenance recommendation), or that the user shops for groceries based on their online-task-management software (personalized recommendation))
and transmit the recommendation to the terminal device during providing the navigation broadcast service for the subject. (see at least [0027], wherein the enhanced navigation route is provided to the user currently using the navigation service, and see at least [0036], wherein the enhanced navigation route comprises different broadcasted directions for the user to follow based on the enhancements, or recommendations, made)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Bullock, James, and Endo with Singh’s technique of obtaining and transmitting recommendations based on the navigation path of the user terminal. It would have been obvious to modify because doing so allows navigation services to provide an enhanced navigation route in view of user history, as recognized by Singh (see at least Abstract).

Regarding Claim 44, Bullock, James, and Endo in combination teach all of the limitations of Claim 35 as discussed above, and Bullock remains silent on:
The navigation service method of claim 35, wherein the method further comprises: 
obtaining at least one recommendation based on the navigation path, 
the at least one recommendation including at least one of a gas station recommendation, a vehicle maintenance recommendation, or a personalized recommendation; 
and transmitting the recommendation to the terminal device during providing the navigation broadcast service for the subject. 
Singh teaches:
obtaining at least one recommendation based on the navigation path, (see at least [0027] and figure 1, wherein the system provides an enhanced navigation path based on the original navigation route a user is on, and see at least [0062], wherein the enhancements include recommendations by the navigation service)
the at least one recommendation including at least one of a gas station recommendation, a vehicle maintenance recommendation, or a personalized recommendation; (see at least [0062], wherein the recommendations include that the user stop for gas (gas station recommendation), that the user head to a local mechanic based on a flat-tire indication (vehicle maintenance recommendation), or that the user shops for groceries based on their online-task-management software (personalized recommendation))
and transmitting the recommendation to the terminal device during providing the navigation broadcast service for the subject. (see at least [0027], wherein the enhanced navigation route is provided to the user currently using the navigation service, and see at least [0036], wherein the enhanced navigation route comprises different broadcasted directions for the user to follow based on the enhancements, or recommendations, made)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Bullock, James, and Endo with Singh’s technique of obtaining and transmitting recommendations based on the navigation path of the user terminal. It would have been obvious to modify because doing so allows navigation services to provide an enhanced navigation route in view of user history, as recognized by Singh (see at least Abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667